MartiN; C. J. :
I concur; but after deciding that the four years’ term is not vitiated by the provision for holding over until a successor is appointed and qualified, I would prefer to place my concurrence upon the ground that this statute does not recognize any vacant, unexpired or fractional term, and each incumbent appointed by the governor, with the advice and consent of the senate, is entitled to hold for the full term of four years. In respect to terms, the statute is like that under consideration in The State ex rel., v. Wentworth, decided at the present session.